DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 101 
The rejection under 35 USC § 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
The rejections under 35 USC § 112(a) & 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claims 1, 12 & 20 under 35 USC § 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 9-12, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. [US 2014/0222824 A1], hereinafter referred to as JOSHI, in view of NAKAMURA et al. [US 2004/0242029 A1], hereinafter referred to as NAKAMURA.

Regarding claims 1, 12 & 20, JOSHI teaches a removable storage medium and method for providing an index. The removable storage medium reads on claims 1, 12 & 20 as shown below.

CLAIMS 1, 12 & 20
A removable storage device configured to be connected to a memory reader of a host device, the removable storage device comprising:

storage media configured to store one or more data files; and 


while connected to a first host device:


receive a write operation from the first host device; 

monitor changes to the storage media caused by performing the write operation; and

update a file index stored on the removable storage device with the monitored changes; and 
in response to connecting the removable storage device to a memory reader of a second host device:
provide the file index to an application on the second host device; and


cause the application to display data files stored on the storage media based on the file index.

JOSHI et al.  
A removable storage medium configured to be connected to a port of a user equipment (JOSHI, FIG. 1, ¶¶ 0038 & 0108), the removable storage medium comprising:

while the removable storage medium is mounted to user equipment 101 (JOSHI, ¶¶ 0041, 0066 & 0067):
a write operation, e.g., a delete operation, is received from the first user equipment (JOSHI, ¶ 0075); 
changes to the storage of the removable storage medium caused by performing the write operation, e.g., delete operation, is determined (JOSHI, ¶ 0075); and
a portable index stored on the removable storage medium is updated with the changes (JOSHI, ¶ 0075); and 
in response to connecting the removable storage medium to a port of a user equipment 101b (JOSHI, ¶ 0041):
the portable index is provided for searching and to a corresponding rendering module on the second host device (JOSHI, ¶¶ 0041 & 0046); and



	JOSHI further teaches that the read & write operation is performed via a controller, e.g., a processor configured to execute firmware of the removable storage device (JOSHI, ¶ 0101). 
JOSHI does not explicitly teach that the controller, e.g., the processor, is in the removable storage device.
NAKAMURA teaches a removable storage device, e.g., SD memory card (NAKAMURA, ¶ 0029), includes a controller that is configured to read and write data to memory of the removable storage device, e.g., SD memory card (NAKAMURA, ¶¶ 0034 & 0037).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in NAKAMURA into JOSHI in order to manage read & write operation.

Regarding claim 6, JOSHI further discloses that the memory reader comprises a universal serial bus (USB) interface (JOSHI, ¶ 0108).

Regarding claims 8 & 17, JOSHI further discloses the step of inserting the removable storage device into a memory slot of a smart phone, wherein the smart phone is the second host device (JOSHI, ¶¶ 0038 & 0041).

Regarding claims 9 & 18, JOSHI further discloses that the application is configured to display the data files without indexing the removable storage device (JOSHI, ¶¶ 0041 & 0048).

the first host device and the second host device are the same device; wherein the removable storage device is disconnected from the first host device; and connecting the removable storage device to the memory reader of the second host device comprises reconnecting the removable storage device to the first host device are either inherited or obvious over JOSHI, e.g., a user can disconnect the removable storage medium from user equipment 101 and reconnect the removable storage medium to drive of the user equipment 101.

Regarding claim 11, the removable storage medium as taught in JOSHI is simply a storage device such as USB flash drive (JOSHI, ¶ 0043). A removable storage medium such as USB flash drive contains no battery. Therefore, limitation the removable storage device is not powered is either inherited or obvious over JOSHI teaching.

Claims 2-3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. [US 2014/0222824 A1], hereinafter referred to as JOSHI, in view of  NAKAMURA et al. [US 2004/0242029 A1], hereinafter referred to as NAKAMURA, and further in view of STANFILL [US 2013/0013606 A1].

Regarding claim 2, JOSHI does not explicitly teach that the removable storage medium comprising volatile memory configured to store the file index.
STANFILL teaches that volatile memory configured to store the file index (STANFILL, ¶ 0037).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in STANFILL into JOSHI in order to speed up the search.

tracking the monitored changes in a delta structure of the removable storage device, e.g., the changes are determined using LWT structure as shown in FIG. 3B of the removable storage medium (JOSHI, ¶ 0075).
JOSHI does not explicitly teach that LWT structure is stored in the volatile memory.
STANFILL teaches that volatile memory is used to store index file (STANFILL, ¶ 0037).
Obviously, the volatile memory could be used to store the LWT structure.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in STANFILL into JOSHI in order to speed up the search.

Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. [US 2014/0222824 A1], hereinafter referred to as JOSHI, in view of NAKAMURA et al. [US 2004/0242029 A1], hereinafter referred to as NAKAMURA, and further in view of STANFILL [US 2013/0013606 A1], and NISHIBAYASHI et al. [US 2009/0204957 A1], hereinafter referred to as NISHIBAYASHI.

Regarding claims 4 & 14, JOSHI further discloses that the delta structure comprises a tree data structure identifying directory nodes, e.g., the LWT structure comprises relative path identifying directory nodes (JOSHI, FIG. 3A, ¶¶ 0069[Wingdings font/0xE0]0070).
JOSHI does not explicitly teach that each directory node comprises a dirty bit indicating whether the directory node is updated.
NISHIBAYASHI teaches that each directory node comprises a dirty bit indicating whether the directory node is updated (NISHIBAYASHI, ¶ 0067).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in NISHIBAYASHI into JOSHI in order to manage the LWT structure.

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. [US 2014/0222824 A1], hereinafter referred to as JOSHI, in view of NAKAMURA et al. [US 2004/0242029 A1], hereinafter referred to as NAKAMURA, and further in view of KRAYNAK et al. [US 2015/0120748 A1], hereinafter referred to as KRAYNAK.

Regarding claims 7 & 16, JOSHI does not explicitly teach that the removable storage device is one of a Secure Digital (SD), miniSD, microSD, and nanoSD form factor.
KRAYNAK teaches that the removable storage device is one of a Secure Digital (SD), miniSD, microSD, and nanoSD form factor (KRAYNAK, ¶ 0080).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KRAYNAK into JOSHI in order to manage the removable storage medium. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. [US 2014/0222824 A1], hereinafter referred to as JOSHI, in view of NAKAMURA et al. [US 2004/0242029 A1], hereinafter referred to as NAKAMURA, and further in view of MEYER et al. [US 2011/0093500 A1], hereinafter referred to as MEYER.

Regarding claim 19, JOSHI does not explicitly teach the step of flushing the file index from a volatile memory of the removable storage device to the storage media.
MEYER teaches the step of flushing file index from a volatile memory of storage device to storage media (MEYER, FIG. 10, ¶ 0108).
Obviously, MEYER’s teaching could be used with a removable storage device such as the removable storage medium as taught in JOSHI.
.

Allowable Subject Matter
Claim 5 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 11, 2021